Case 1:20-cr-00224-RBJ Document 13-4 Filed 10/27/20 USDC Colorado Page 1 of 1

 

 

From: Heath Milner <heath@milnerautomotive.com>

Sent: Monday, October 12, 2020 3:26 PM

To: jcdefense@gmail.com

Subject: Heath Milner's Character Reference for Kole Milner
My Brother

I’ve always looked up to Kole through out my entire childhood and even to this day. He has always been a
positive influence in my life and a strong role model with the way he carries himself. During our childhood we were
essentially attached at the hip as | was interested in pretty much anything he was interested in whether that be
skateboarding, playing sports, gymnastics or playing video games. When our parents divorced it was pretty hard on me
especially with all of the moving around and Kole was always there for me if | needed someone to talk to. Kole is
someone | feel like | can talk to about anything whether that be struggles with my life or just to have a friendly
conversation. He has a strong mind and | believe he can do anything he sets his mind to.

Kole is someone everyone wants to be around, he’s always positive, energetic, very smart and an overall great
person. | can always count on Kole to put a smile on my face and | look forward to every occasion we get to spend time
with each other. He also has an amazing work ethic and has been an asset to every company he has worked for as he
goes above and beyond with what is put in front of him. | love Kole and | wish nothing but the best for him and I’m
confident he will live a very positive and productive life as he is one of the most intelligent people | know.

Sent from Mail for Windows 10
